Citation Nr: 1118392	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954, during the Korean Conflict.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Columbia, South Carolina, Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with such decisions and subsequently perfected an appeal.   

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In July 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcripts is of record and has been reviewed.

The Board issued a decision/remand in September 2009, in which it denied entitlement to service connection for tinnitus.  The Board also remanded the issue of entitlement to service connection for bilateral hearing loss.  

The Veteran appealed the Board's September 2009 decision denying entitlement to service connection for tinnitus to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, upon a Joint Motion for Remand, the Court remanded the decision to the Board for further action concerning the claim for entitlement to service connection for tinnitus.  Specifically, the Court directed the Board to consider the lay evidence regarding the Veteran's current tinnitus disability and discuss whether VA has satisfied its duty to assist the Veteran, including whether the evidence of record is sufficient to trigger VA's duty to provide a medical examination or opinion under 38 C.F.R. § 3.159.

In February 2011, the Board remanded the claims to the AMC/RO for additional development, including affording the Veteran an examination to determine the extent and etiology of his tinnitus and bilateral hearing loss disabilities.  That development was completed and the case was returned to the Board for appellate review.  Since the Board has herein granted service connection for bilateral hearing loss, no discussion of whether the agency of original jurisdiction (AOJ) substantially complied with the September 2009 and February 2011 remand orders with regard to the service connection claim for bilateral hearing loss is necessary.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss.

2.  The Veteran competently and credibly reports that he experienced grenade noise exposure during his active duty service.

3.  The evidence regarding a relationship between the Veteran's bilateral hearing loss disability and his in-service noise exposure is in equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefit sought on appeal, specifically service connection for bilateral hearing loss.  As such, no discussion of VA's duty to notify or assist regarding the issue of entitlement to service connection for bilateral hearing loss is necessary.

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Here, initially, the Board notes that under the laws administered by the VA, there is a current bilateral hearing loss disability, as reflected in a September 2010 Private Audio Report from Dr. B.N. Pettis and a March 2011 VA Audio Examination Report, since the auditory threshold in all frequencies (500 Hertz to 4000 Hertz) is 40 decibels or greater bilaterally.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels.  The higher threshold levels indicate hearing loss as defined by 38 C.F.R. § 3.385.  As there is evidence of a current chronic disability of bilateral hearing loss, the first element of the Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for bilateral hearing loss, which he maintains is related to his active service.  The Veteran claims he was exposed to grenade explosion noise as a sergeant training recruits in Fort Jackson in 1952.  Specifically, he was training recruits to throw grenades and was exposed to loud noise when a grenade went off near him.  See October 2007 "Veteran's Application for Compensation and/or Pension," VA Form 21-526; July 2008 DRO Hearing Transcript; June 2009 Board Hearing Transcript; June 2009 Type-Written Statement from the Veteran; April 2011 Type-Written Statement from the Veteran.  

The Veteran's DD-214 indicates that he served as a sergeant with the Det. 1 Headquarters Company, 101st Airborne Division, in Fort Jackson, South Carolina.  No military occupational specialty was listed on the Veteran's DD-214, but he completed training for the Adjutant General Corps, a Personnel Management Specialist, and a clerk typist.  

Review of the Veteran's service treatment records (STRs) are negative for complaints, treatment, and/or diagnoses of any hearing loss and/or noise exposure in-service.  Although the Veteran's STRs are negative for a documented in-service noise exposure and/or evidence of hearing loss, the Board finds the Veteran's statements regarding in-service grenade explosion noise exposure while serving as a sergeant training recruits in Fort Jackson in 1952 consistent and credible with such service.  

The Veteran has also provided lay statements from his wife who reports that he has suffered from problems hearing for many years, including as early as his discharge from service.  See July 2008 DRO Hearing Transcript.  The Veteran and those witnessing his pain first-hand are competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to the Veteran and his witnesses observed through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

The record also contains positive and negative medical nexus opinions.  In this regard, the claims file contains a September 2009 Private Treatment Report from Dr. W.H. Moretz, which states that "it is more likely than not that acoustic trauma from the grenade blast caused" the Veteran's hearing loss.  

The claims folder also contains a March 2011 VA Audio Examination Report, in which the examiner opined that bilateral hearing loss is "less likely as not related to [the Veteran's] military service, specifically claimed in-service noise exposure of training recruits with live grenades."  The March 2011 examiner based her opinion on the Veteran passing his whispered voice test upon separation.  On review, the Board gives greater probative weight to the September 2009 private medical opinion rather than the March 2011 VA medical opinion, for the following reasons.  

The Board finds the March 2011 VA medical opinion less probative because the examiner relies on the lack of any complaints, treatment, and/or diagnoses of hearing loss during the Veteran's separation rather than relying on the Veteran's competent and credible statements of in-service noise exposure.  The September 2009 private audiologist, on the other hand, relied on competent and credible medical history as provided by the Veteran to opine that his bilateral hearing loss disability is related to his in-service acoustic trauma from a grenade blast.  

Thus, the Board finds that the positive nexus opinion coupled with credible statements of in-service noise exposure and supportive lay statements are probative, and thus, the evidence supports the Veteran's service connection claim for bilateral hearing loss.  Resolving doubt in the Veteran's favor, the Board finds that the evidence as a whole supports service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5107(b).  Consequently, the three requirements for the grant of service connection for bilateral hearing loss have been satisfied, and service connection for such disability is granted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran also seeks service connection for tinnitus, which he maintains is related to his active duty service.  Specifically, as noted above, he competently and credibly reports that he experienced grenade explosion noise exposure while serving as a sergeant training recruits in Fort Jackson in 1952.  See October 2007 "Veteran's Application for Compensation and/or Pension," VA Form 21-526; July 2008 DRO Hearing Transcript; June 2009 Board Hearing Transcript; June 2009 Type-Written Statement from the Veteran; April 2011 Type-Written Statement from the Veteran.  Although the Board regrets the additional delay, further development is necessary prior to analyzing the claim on the merits.  

The Board also notes that the Veteran and his wife reported that the Veteran had tinnitus symptomatology, to include ringing of the ears, as early as two weeks after his in-service noise exposure and following his discharge from service.  See July 2008 DRO Hearing Transcript; April 2011 Type-Written Statement from the Veteran.  The Veteran indicated that although he reported the onset of his tinnitus disability as early as 10 years after his discharge from service, he mistakenly reported such onset because he began having trouble hearing conversations at this point; however, he reports having problems as early as two weeks after his in-service noise exposure.  See April 2011 Type-Written Statement from the Veteran.  The Veteran and those witnessing his pain first-hand are competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to the Veteran and his witnesses observed through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board should evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Further review of the record reveals that the Veteran was provided with a VA examination regarding the etiology of his tinnitus disability.  See March 2011 VA Audio Examination Report.  Although the examiner opined that the Veteran's tinnitus is "less likely as not related to his service, specifically claimed in-service noise exposure of training recruits with live grenades," the Board finds that such opinion is incomplete.  In this regard, although the examiner provided a negative opinion regarding the relationship between the Veteran's tinnitus disability and his service, the examiner based her opinion on the Veteran's history that "his tinnitus began 10 years after discharge."  As noted above, the Veteran and his wife provided competent statements that the Veteran had tinnitus symptomatology, to include ringing of the ears, as early as two weeks after his in-service noise exposure and following his discharge from service.  See July 2008 DRO Hearing Transcript; April 2011 Type-Written Statement from the Veteran.  Thus, the examiner did not have the benefit of such evidence in forming her opinion.  See March 2011 VA Audio Examination Report.  

Therefore, the Board finds such examination inadequate to decide the claim.  As such, an addendum to the March 2011 VA Audio Examination Report regarding the service connection claim for tinnitus, or a new VA examination, if the March 2011 examiner is not available, is necessary to ascertain whether the Veteran's tinnitus disability is related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The claims folder should be returned the same VA examiner who conducted the March 2011 VA examination at the Greenville VA Outpatient Clinic for clarification of her opinion as to whether the Veteran's current tinnitus disability is related to service, to include the Veteran's credible statements of in-service grenade explosion noise exposure while serving as a sergeant training recruits in Fort Jackson in 1952.  

Specifically, the examiner should provide an opinion as to whether the it is likely as not that the Veteran's tinnitus disability is related to the service-connected bilateral hearing loss or is otherwise related to his active service, to include the Veteran's credible statements of in-service grenade explosion noise exposure while serving as a sergeant training recruits in Fort Jackson in 1952.  The examiner should reconcile any opinion with the Veteran's statements of onset of tinnitus symptomatology approximately two weeks after his in-service noise exposure in 1952 and continuing recurrent symptomatology after his discharge from service.  A complete rationale should be provided for any opinion.       

If the March 2011 VA examiner is not available, the Veteran should be provided a new VA examination regarding his tinnitus disability.  The examiner should provide an opinion as to whether it is as likely as not that any current tinnitus disability is related to the service-connected bilateral hearing loss or is otherwise related to his active service, to include the Veteran's credible statements of in-service grenade explosion noise exposure while serving as a sergeant training recruits in Fort Jackson in 1952.  The examiner should reconcile any opinion with the Veteran's statements of onset of tinnitus symptomatology approximately two weeks after his in-service noise exposure in 1952 and continuing recurrent symptomatology after his discharge from service.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for tinnitus, taking into account any newly obtained evidence.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.            

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


